DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is a FINAL Office Action upon Applicant’s Amendment/Request for Reconsideration, filed September 23rd, 2021, of Application No. 15/884,217. The amendments to Claims 1, 9, and 18, filed September 23rd, 2021, have been entered. No claims have been cancelled, and there are no newly presented claims. Claims 1-20 are pending in the application and have been examined on the merits discussed below 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Modarresi et al. (US 2019/0080352 A1), hereinafter Modarresi, in view of Pearce et al. (US 2017/0046426 A1), hereinafter Pearce, and further in view of Krishnamurthy et al. (US 2017/0053208 A1), hereinafter Krishnamurthy.
	As per claim 1, Modarresi discloses a system, comprising:
	A memory having instructions stored thereon, and a processor configured to read the instructions to ([0062] computing device 600 can include a processor 601 that is communicatively coupled to a memory 602 and that executes computer-executable program code and/or accesses information stored in memory 602 or storage 603 [See also: 0036; 0041; 0047; 0063]):	compute a similarity score between a plurality of customer records in a seed set and a pool of customer records, wherein each customer record in the seed set includes at least one purchase record associated with online purchases and at least one purchase record associated with in-store purchases ([0015] embodiments of the invention assess the similarity of users to a segment using a new metric that scores the users based on the similarity of the users to a representation of the segment … a similarity score of each of the other users is determined by comparing the traits of each of the other users [0019] for example, a first rule for a first segment can identify all users who have made at least two online purchases. [0020] the phrase “user” includes customers that data is collected about via in-store interactions [0026] user data 132 [customer records] is collected directly and indirectly from the users during their use of user devices 103A-N and/or from other user information sources. For example, information may be compiled from user-provided information in user profiles associated with various accounts, user interactions with user interfaces provided on web pages and applications, user in-store shopping behavior, and many other sources);	wherein the similarity score is calculated by a trained similarity engine, and wherein the similarity engine is trained using a training set of customer records each including at least one purchase record associated with online purchases and at least one purchase record associated with in-store purchases (([0015] embodiments of the invention assess the similarity of users to a segment using a new metric that scores the users based on the similarity of the users to a representation of the segment … a similarity score of each of the other users is determined by comparing the traits [customer records] of each of the other users [0020] the phrase “user” includes customers that data is collected about via in-store interactions [purchase records] [0017] a technique for identifying lookalike users for a segment [training sample including a first plurality of customer records] [0019] for example, a first rule for a first segment can identify all users who have made at least two online purchases [purchase records associates with online purchases]. [0026] user data 132 [customer records] is collected directly and indirectly from the users during their use of user devices 103A-N and/or from other user information sources. For example, information may be compiled from user-provided information ;
	select, based on [a similarity score], a subset of the pool of customer records having similarity scores above a predetermined threshold ([0015] an average similarity score of the baseline users can be used as such a similarity threshold [FIG. 2 and related text] Step 201: user data [customer records] Step 208: identify other users to include in the segment [a subset of the pool] by comparing scores with threshold… any of the other users having similarity scores that are better than the average score of the baseline users are considered “lookalikes” and are added to the segment [0017] providing a technique for identifying lookalike users for a segment [0029] The server 108 additionally includes a campaign engine 112 configured to create segments of users and/or distribute electronic content to those users. The campaign engine 112 includes a segment creator 120 [look-alike model]… segment creator 120 includes several sub-modules, including a base line user creator 122, a segment analyzer 124, a user scorer 126, and a segment extender 128. [0041] FIG. 4 is a flow chart illustrating an exemplary technique for identifying other users to include in a segment based on similarity to the segment. The exemplary technique 400 is described in the context of implementation via one or more modules, such as by the segment creator 120 [look-alike model] [0043] The technique 400 further involves determining a representation of the segment by evaluating multiple traits of the baseline users… For binary traits, the similarity score is determined using Jaccard similarity); and	initiating rendering of a webpage including content to at least one device associated with  the subset of the pool of customer records ([0020] "user” refers to any customer or other person who uses or who may someday use an electronic device… to execute a web browser… or otherwise use the electronic device to access electronic content via an electronic network such as the Internet …users access and interact with online ads received 
	While Modarresi discloses calculating a similarity score, they fail to disclose a matching times method. Pearce discloses the following:
	wherein the similarity score is computed using a matching times similarity approach ([0064] FIG. 11 shows example operations used by CPU(s) 16 to calculate a similarity between two individual electronic investment contact profile data records A and B. To calculate the similarity for a single metric group of the profile data records between two investment manager contacts, the example shown in FIG. 11 uses a Weighted Jaccard Index [matching times similarity approach] which is defined as follows:
                
                    J
                    
                        
                            A
                            ,
                            B
                        
                    
                    =
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    m
                                    i
                                    n
                                    ⁡
                                    (
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    m
                                    a
                                    x
                                    ⁡
                                    (
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                            
                        
                    
                
            
[0065] The Weighted Jaccard Index defines the similarity between two vectors of equal magnitude, A=(A1, A2, . . . . An) and B=(B1, B2,. . . . . Bn), as the ratio of the sum of the all the minimum values and maximum values for each element. So here vectors A and B correspond to the profiles for a particular metric group for investment contact A profile data record and wherein the matching times similarity approach considers a minimum match of a number of items for each item in [a first data set] normalized to a maximum match for each item in [the first data set] ([0065] “The Weighted Jaccard Index defines the similarity between two vectors of equal magnitude, A (A, A, . . . . A.) and B-(B. B. . . . . B.), as the ratio of the sum of the all the minimum values and maximum values for each element. So here vectors A and B correspond to the profiles for a particular metric group for investment contact A profile data record and investment contact B profile data record. For example, for the geographical metric, A and B correspond to the metric value U.S./Canada, A and B correspond to the metric value Europe, and so forth. This Weighted Jaccard Index calculation can be thought of as a weighted version of the ratio of the interaction and union of two sets of the vectors A and B.” See equation of [0064])	Modarresi and Pearce are analogous references, as both disclose multiple methods of calculating similarity scores. Modarresi discloses computing a similarity score, and selecting customer records based on the similarity score. However, Modarresi calculates a similarity score using a Jaccard similarity, while Pearce specifies the use of a weighted Jaccard Index. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pearce into Modarresi. All of the disclosed elements (e.g., Jaccard and matching times) are known to those in the art, and the combination would have yielded predictable results. For example, using a weighted Jaccard index (matching times similarity) when calculating a similarity score could allow a company better insights into customer data that is non-binary. A “traditional” Jaccard similarity is most commonly used for binary information (e.g., male/female, under 25/over 25, etc…). However, in cases where the customer record reflects non-binary data (e.g., quantity of item purchased), a weighted Jaccard index provides an obvious advantage, allowing business entities to utilize non-binary customer data, whereas said data may not have previously been considered.Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Modarresi’s purchase record data sets into Pearce’s matching times similarity approach. Simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art. 
	While the combination of Modarresi and Pearce discloses purchase histories for in-store purchases, they fail to disclose purchase histories of the online store of an entity, however Krishnamurthy discloses the following:
	a pool of customer records having no purchase records associated with online purchases from an online store ([0102] The following list describes example types of segments 508 that may be established. End users 114 may be placed into one or more of the following segments. [0103] a. From search results page: An end user that is arriving at a website as a result of a search query. [0110] h. Window Shoppers: End users who are frequent or repeat visitors but have no purchase history)	a webpage including content related to the online store to at least one device associated with the subset of the pool of customer records ([0022] Machine learning algorithms operate using input features to produce an output recommendation. The features used in machine learning algorithms that are applied to clickstream data for an ecommerce platform [online store] have conventionally been based on occurrences of events on the website, general user traits, and features based on timestamps (i.e., time-based features). [0034] “data object,” as used herein, refers to an item or piece of digital information. Examples of a data object may include, but are not limited to, a web page or other network accessible content that is identifiable by a uniform resource locator (URL), an article, a file retrievable via the internet, an image, a video, a product, a description of a product, reviews on a product, a series of product pictures… or some combination thereof. A data object may be retrieved using a web browser or another application via a network, such as the internet. A data object may also be loaded from memory that is associated with an application, such as if an application is 	Modarresi, Pearce, and Krishnamurthy are analogous references, as all disclose methods of collecting and analyzing data in a business environment to gain insight on various stakeholders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the purchase records and online store of Krishnamurthy into the system of Modarresi and Pearce. Modarresi and Pearce disclose a system which allows customers to be segmented into groups, and also disclosing the many traits that may be used as a determination factor. Applying a trait in which a customer has no record of online purchases would provide an obvious benefit of allowing online stores to find and target potential customers. Additionally, while Modarresi and Pearce fail to disclose that the rendered web page includes content related to an online store, one of ordinary skill in the art could apply Krishnamurthy’s “ecommerce site” to Modarresi and Pearce’s “marketers”, which advertise products and services over the internet, and expect a reasonable level of success. 
	As per claim 2, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 1, and Modarresi also discloses the following:
	wherein computing of the similarity score is based on purchase records associated with in-store purchases of the customer records in the seed set and purchase records associated with in-store purchases of the customer records in the pool ([0015] embodiments of the invention assess the similarity of users to a segment using a new metric that scores the users based on the similarity of the users to a representation of the segment … a similarity score of each of the other users is determined by comparing the traits [customer 
	As per claim 3, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 2, and Modarresi also discloses the following:
	wherein the similarity score is calculated using Jaccard similarity ([0043] for binary traits, the similarity score is determined using Jaccard similarity).
	As per claim 4, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 3, and Modarresi also discloses the following:
	wherein the Jaccard similarity is calculated for each of the customer records in the pool of customer records based on a number of items included in purchase records associated with the pool of customer records, without regard to a quantity of each item purchased ([0043] for binary traits, the similarity score is determined using Jaccard similarity… any user’s traits [customer records] can be represented as a vector. For example users 1 and 2 can be represented as u(1)=[2,4,6] and u(2)=[3,2,4] where these vectors represent three traits of each user. For example, these three traits can be a number of clicks on a webpage, an amount of time spent on a web page, and an amount of money spent using the links on the webpage. [0026] information may be compiled from… user in-store shopping behavior [purchase records]).
	As per claim 5, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 3, and Modarresi also discloses the following:
	wherein the Jaccard similarity is calculated for each of the customer records in the pool of customer records based on a number of items included in purchase records associated with the pool of customer records, and a quantity of each item purchased These traits can also include [0026] user in-store shopping behavior, which one of ordinary skill in the art can infer that this information includes the number of items purchased, as well as the quantity of each item purchased, by one of the in- store purchasers).
	As per claims 7, 16, and 20, Modarresi, Pearce, and Krishnamurthy disclose the system, method, and medium of claims 1, 9, and 18, respectively, and Modarresi also discloses the following:
	wherein the processor ([0062] the computing device can include a processor) is configured to filter customer records in a population set to generate the pool of customer records, such that each customer record in the pool includes at least one purchase record including at least one item from a selected class of items ([0029] the campaign engine includes a segment creator … which includes several modules such as the baseline user creator … which is configured to identify baseline users to include in a segment based on a segment rule [filter customer records] that specifies one or more traits, i.e. purchase record including at least one item from a selected class of items, of the users [customer record] who will be included in the segment These traits can also include [0026] information compiled from user interactions with user interfaces provided on web pages and applications, user in-store shopping behavior [FIG. 2; related texts])
	Krishnamurthy further discloses online purchase records:
	a pool of customer records having no purchase records associated with online purchases from an online store ([0102] The following list describes example types of segments 508 that may be established. End users 114 may be placed into one or more of the 
	As per claims 8 and 17, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 1 and method of claim 9, respectively. Modarresi also discloses the following:
	wherein the processor ([0062] the computing device can include a processor) is configured to filter customer records in a population set to generate the pool of customer records having no purchase records associated with online purchases from the online store, such that each customer record in the pool is associated with a predetermined demographic group ([0029] the campaign engine includes a segment creator … which includes several modules such as the baseline user creator … which is configured to identify baseline users to include in a segment based on a segment rule, [filtering a population], that specifies one or more traits, of the users who will be included in the segment [predetermined demographic group]. These traits can also include [0026] information compiled from user interactions with user interfaces provided on web pages and applications, user in-store shopping behavior.  [0015] user data includes data about numerous traits of the users, such as, name, age, browser type, income, etc. [demographic groups] [FIG. 2; related texts]).
	Krishnamurthy further discloses online purchase records:
	a pool of customer records having no purchase records associated with online purchases from an online store ([0102] The following list describes example types of segments 508 that may be established. End users 114 may be placed into one or more of the following segments. [0110] Window Shoppers: End users who are frequent or repeat visitors [to a website] but have no purchase history) 
	As per claims 9 and 18, Modarresi discloses a method and a non-transitory, machine readable medium encoded with program instructions, such that when the program instructions are executed by a processor, the processor performs a method for targeting advertising, comprising:
	Training, by a processor ([0062]), a computer-implemented look-alike model with a training sample including a first plurality of customer records, each of the first plurality of customer records having purchase records associated with online purchases from an online store and purchase records associated with in-store purchases ([0017] a technique for identifying lookalike users for a segment [training sample including a first plurality of customer records] [0019] for example, a first rule for a first segment can identify all users who have made at least two online purchases [purchase records associates with online purchases]. [0020] the phrase “user” includes customers that data is collected about via in-store interactions [0026] user data 132 [customer records] is collected directly and indirectly from the users during their use of user devices 103A-N and/or from other user information sources. For example, information may be compiled from user-provided information in user profiles associated with various accounts, user interactions with user interfaces provided on web pages and applications, user in-store shopping behavior [purchase records associated with in-store purchases], and many other sources);	wherein the computer-implemented look-alike model is configured to implement a [Jaccard] similarity approach ([FIG. 3, related texts], [FIG. 4, related texts] [0029] The server 108 additionally includes a campaign engine 112 configured to create segments of users and/or distribute electronic content to those users. The campaign engine 112 includes a segment creator 120 [look-alike model]… segment creator 120 includes several sub-modules, including a base line user creator 122, a segment analyzer 124, a user scorer 126, and a segment extender 128. [0041] FIG . 4 is a flow chart illustrating an exemplary technique for identifying other users to include in a segment based on similarity to the segment. The exemplary technique 400 is described in the context of implementation via one or more modules, such as by the segment creator 120 [look-alike model] [0043] The technique 400 further involves determining a representation of the segment by evaluating multiple traits of the baseline users… For binary traits, the similarity score is determined using Jaccard similarity)	using, by the processor, the trained look-alike model to compute a similarity score between a seed set including a second plurality of customers and each customer record within a pool of customer records, wherein each of the second plurality of customer records includes purchase records associated with online purchases and purchase records associated with in-store purchases ([0015] embodiments of the invention assess the similarity of users to a segment using a new metric that scores the users based on the similarity of the users to a representation of the segment … a similarity score of each of the other users is determined by comparing the traits [customer records] of each of the other users [0019] for example, a first rule for a first segment can identify all users [customer records] who have made at least two online purchases. [0020] the phrase “user” includes customers that data is collected about via in-store interactions [purchase records] [0026] information may be compiled from user interactions with user interfaces provided on web pages and applications, user in-store shopping behavior);	selecting, by the processor ([0062]), a subset of the pool of customer records having similarity score above a predetermined threshold ([0015] an average similarity score of the baseline users can be used as such a similarity threshold [FIG. 2 and related text] Step 201: user data [customer records] Step 208: identify other users to include in the segment [a subset of the pool] by comparing scores with threshold… any of the other users having similarity scores that are better than the average score of the baseline users are considered “lookalikes” and are added to the segment [0017] providing a technique for identifying lookalike users for a segment [0032] The segment extender 128 determines which of the other users , who are not already included in the segment, should be included in the segment based on the similarity scores and the similarity threshold. All users whose similarity scores indicate that the users are sufficiently similar to the segment are considered to be “lookalike” users and are added to the segment); and	initiating, by the processor, rendering of a webpage including content to at least one device associated with the subset of the pool of customer records ([0020] "user” refers to any customer or other person who uses or who may someday use an electronic device… to execute a web browser… or otherwise use the electronic device to access electronic content via an electronic network such as the Internet …users access and interact with online ads received through electronic networks such as the Internet. Marketers and other analysts send some customers and other users online ads to advertise products and services using electronic networks such as the Internet [0026] Analysts, such as marketers and other people who send electronic content to users, access the server 108 to provide electronic content based on user data 132 about the users of user devices 103A - N [0027] the analyst creates a marketing campaign targeting a segment of users with advertisements for a new credit card offering with particular benefits for new college grads. The analyst creates a segment of users (e.g., of users whose age is known to be 20 in the user data 132) and sends electronic content with the advertisements to those users. The server 108 can be configured with various engines to facilitate creating and using such segments [0029] The server 108 additionally includes a campaign engine 112 configured to create segments of users and/or distribute electronic content to those users [0062] processor 601)
	While Modarresi discloses calculating a similarity score, they fail to disclose a matching times method. Pearce discloses the following:
	implement a matching times similarity approach ([0064] FIG. 11 shows example operations used by CPU(s) 16 to calculate a similarity between two individual electronic investment contact profile data records A and B. To calculate the similarity for a single metric group of the profile data records between two investment manager contacts, the example shown in FIG. 11 uses a Weighted Jaccard Index [matching times similarity approach] which is defined as follows:
                
                    J
                    
                        
                            A
                            ,
                            B
                        
                    
                    =
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    m
                                    i
                                    n
                                    ⁡
                                    (
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    m
                                    a
                                    x
                                    ⁡
                                    (
                                    
                                        
                                            A
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            B
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                            
                        
                    
                
            
1, A2, . . . . An) and B=(B1, B2,. . . . . Bn), as the ratio of the sum of the all the minimum values and maximum values for each element. So here vectors A and B correspond to the profiles for a particular metric group for investment contact A profile data record and investment contact B profile data record).	wherein the matching times similarity approach considers a minimum match of a number of items for each item in [a first data set] normalized to a maximum match for each item in [the first data set] ([0065] “The Weighted Jaccard Index defines the similarity between two vectors of equal magnitude, A (A, A, . . . . A.) and B-(B. B. . . . . B.), as the ratio of the sum of the all the minimum values and maximum values for each element. So here vectors A and B correspond to the profiles for a particular metric group for investment contact A profile data record and investment contact B profile data record. For example, for the geographical metric, A and B correspond to the metric value U.S./Canada, A and B correspond to the metric value Europe, and so forth. This Weighted Jaccard Index calculation can be thought of as a weighted version of the ratio of the interaction and union of two sets of the vectors A and B.” See equation of [0064])	Modarresi and Pearce are analogous references, as both disclose multiple methods of calculating similarity scores. Modarresi discloses computing a similarity score, and selecting customer records based on the similarity score. However, Modarresi calculates a similarity score using a Jaccard similarity, while Pearce specifies the use of a weighted Jaccard Index. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pearce into Modarresi. All of the disclosed elements (e.g., Jaccard and matching times) are known to those in the art, and the combination would have yielded predictable results. For example, using a weighted Jaccard index (matching times similarity) when calculating a similarity score could allow a company better insights into customer data that is non-binary. A “traditional” Jaccard similarity is most commonly used for Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Modarresi’s purchase record data sets into Pearce’s matching times similarity approach. Simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art.	
	While the combination of Modarresi and Pearce discloses purchase histories for in-store purchases, they fail to disclose purchase histories of the online store of an entity, however Krishnamurthy discloses the following:
	a pool of customer records having no purchase records associated with online purchases from the online store ([0102] The following list describes example types of segments 508 that may be established. End users 114 may be placed into one or more of the following segments. [0110] Window Shoppers: End users who are frequent or repeat visitors [to a website] but have no purchase history)	a webpage including content related to the online store to at least one device associated with the subset of the pool of customer records ([0022] Machine learning algorithms operate using input features to produce an output recommendation. The features used in machine learning algorithms that are applied to clickstream data for an ecommerce platform [online store] have conventionally been based on occurrences of events on the website, general user traits, and features based on timestamps (i.e., time-based features). [0034] “data object,” as used herein, refers to an item or piece of digital information. Examples of a data object may include, but are not limited to, a web page or other network accessible content that is identifiable by a uniform resource locator (URL), an article, a file retrievable via the internet, an image, a video, a product, a description of a product, reviews on a product, a 	Modarresi, Pearce, and Krishnamurthy are analogous references, as all disclose methods of collecting and analyzing data in a business environment to gain insight on various stakeholders. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the purchase records and online store of Krishnamurthy into the system of Modarresi and Pearce. Modarresi and Pearce disclose a system which allows customers to be segmented into groups, and also disclosing the many traits that may be used as a determination factor. Applying a trait in which a customer has no record of online purchases would provide an obvious benefit of allowing online stores to find and target potential customers. Additionally, while Modarresi and Pearce fail to disclose that the rendered web page includes content related to an online store, one of ordinary skill in the art could apply Krishnamurthy’s “ecommerce site” to Modarresi and Pearce’s “marketers”, which advertise products and services over the internet, and expect a reasonable level of success.
	As per claim 10, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 9, and Modarresi also discloses the following:
	wherein the look-alike model includes a computer-implemented logistic regression model ([0044] when determining the similarity scores, missing data is accounted for regression models).
	As per claim 11, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 9, and Modarresi also discloses the following:
	wherein the similarity score is computed based on purchase records related to in-store purchases of the customer records in the seed set purchase records related to in-store purchases of the customer records in the pool ([0015] embodiments of the invention assess the similarity of users to a segment using a new metric that scores the users based on the similarity of the users to a representation of the segment … a similarity score of each of the other users is determined by comparing the traits [customer records] of each of the other users [0019] for example, a first rule for a first segment can identify all users who have made at least two online purchases. [0020] the phrase “user” includes customers that data is collected about via in-store interactions [purchase records associated with in-store purchases] [0026] information may be compiled from user interactions with user interfaces provided on web pages and applications, user in-store shopping behavior).
	As per claims 12, 14, and 19, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 11, system of claim 12, and method of claim 18, respectively. Modarresi also discloses the following:
	wherein the similarity score is computed using Jaccard similarity ([0043] for binary traits, the similarity score is determined using Jaccard similarity).	wherein the Jaccard similarity each of the customer records in the pool is computed based on a number of items included in purchase records associated with the pool of customer records and a quantity of each item purchased ([0043] for binary traits, the similarity score is determined using Jaccard similarity… any user’s traits [customer records] can be represented as a vector. For example users 1 and 2 can be represented as u(1)=[2,4,6] and u(2)=[3,2,4] where these vectors represent three traits of each user. For example, these These traits can also include [0026] user in-store shopping behavior, which one of ordinary skill in the art can infer that this information includes the number of items purchased, as well as the quantity of each item purchased, by one of the in-store purchasers).
	As per claim 13, Modarresi, Pearce, and Krishnamurthy disclose the system of claim 12, and Modarresi also discloses the following:
	wherein the Jaccard similarity each of the customer records in the pool is computed based on a number of items included in purchase records associated with the pool of customer records, without regard to a quantity of each item purchased ([0043] for binary traits, the similarity score is determined using Jaccard similarity… any user’s traits [customer records] can be represented as a vector. For example users 1 and 2 can be represented as u(1)=[2,4,6] and u(2)=[3,2,4] where these vectors represent three traits of each user. For example, these three traits can be a number of clicks on a webpage, an amount of time spent on a web page, and an amount of money spent using the links on the webpage. These traits can also include [0026] user in-store shopping behavior, which one of ordinary skill in the art can infer that this information includes the number of items purchased by one of the in-store purchasers).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Modarresi, in view of Pearce, further view of Krishnamurthy, and further in view of Weston et al. (US 2017/0193390 A1), hereinafter Weston.
	As per claims 6 and 15, Modarresi, Pearce, and Krishnamurthy disclose the system and method of claims 2 and 15, respectively, however both fail to disclose sensitive hashing or a k-d tree technique. Weston discloses the following:
	wherein the similarity score is calculated/computed using local sensitive hashing or a k-d tree technique ([0056] the similarity score between the user and the target entity may 
Response to Amendments/Arguments
Applicant's arguments, see pg. 8-15, filed September 23rd, 2021, with respect to 35 U.S.C. 101 have been fully considered. While the Examiner does not agree that “the present claims are patent eligible at Step 2A, Prong I (pg. 13)” as asserted by the Applicant, the amendments to claims 1, 9, and 18 have been found to integrate the abstract idea into a practical application in an analysis under Step 2A, Prong II according to the 2019 PEG Guidelines. Applicant’s amendments to claims 1, 9, and 18 (i.e., considering a minimum match… normalized to a maximum match) when considered as a whole with additional claim limitations (i.e., training a model/engine) have been found to integrate the abstract idea into a practical application.  	Therefore, the previous rejection under 35 U.S.C. 101 for claims 1-20 has been withdrawn.
Applicant’s arguments, see pg. 15-17, filed September 23rd, 2021, with respect to the outstanding rejection under 35 U.S.C. 103 have been fully considered but are not persuasive. Applicant has argued (pg. 16):
“However, contrary to the Action's assertion, Pearce does not disclose "a matching times similarity approach ... [that] considers a minimum match of a number of items for each item in each purchase record associated with online purchases normalized to a maximum match for each item in each purchase record associated with online purchases" as recited in claim 1”
While the Examiner agrees that Pearce does not disclose purchase records, the Examiner has found that Pearce discloses “wherein the matching times similarity approach considers a minimum match of a number of items for each item in [a first data set] normalized to a maximum match for each item in [the first data set]”. Further explanation can be found in the motivation statement of Clam 1, above. Furthermore, the Examiner has found that Modarresi discloses any amended limitation not taught be Pearce. For example, Modarresi has been found to teach, “wherein the similarity score is calculated by a trained similarity engine, and wherein the similarity engine is trained using a training set of customer records each including at least one purchase record associated with online purchases and at least one purchase record associated with in-store purchases.” The Examiner has updated relevant citations, above, and further notes that Modarresi had been found to teach similarly claimed limitations in prior Office Actions for claims 9 and 18.   	Furthermore, Applicant's arguments, see pg. 17-18, have been fully considered however are not persuasive. Applicant has argued:
 “For example, the Action indicates that "in cases where the customer record reflects non-binary data (e.g., quantity of item purchased), a weighted Jaccard index provides an obvious advantage, as no customer information is discarded." Id However, contrary to the implication in the Action, Modarresi does not discard any non-binary data. In contrast, Modarresi specifically discloses that "[f]or numerical traits [e.g., non-binary traits], first norms and/or second norms can be used." Modarresi at 0044. Because Modarresi already accounts for non-binary traits, the alleged "obvious advantage" provided by the weighted Jaccard index is non-existent.”
	The Examiner maintains the position that the combination of Modarresi and Pearce is appropriate. As stated in the Non-Final Rejection, mailed June 23rd, 2021, it is well known to those in the art that, unlike the Jaccard index, the matching times approach can be used to compare data types other than binary data. This difference in approaches does not need to be explicitly stated by the current art of record, as it is well-known. Applicant further argues that:
Pearce fails to provide any teaching, suggestion, or disclosure that the use of a weighted Jaccard index prevents customer information from being discarded. (pg. 18)” 
Similarly stated above, Pearce is not required to explicitly recite this limitation (e.g., discarded) – as it is well-known to those in the art. Additionally, while embodiments of Modarresi may account for non-binary traits, these embodiments do not account for these data sets using the same methods of Pearce. Therefore, the Examiner disagrees with Applicant’s assertion that there is no advantage to the combination of Pearce and Modarresi. 	In response to Applicant’s arguments (pg. 18):
 “Applicant respectfully submits that the combination of Modarresi and Pearce is improper because the Office Action relies on information gleaned solely from Applicant's specification” 
As stated in the Non-Final Rejection, mailed June 23rd, 2021, the Jaccard index and Weighted Index/Matching Times approaches are well-known to those in the art. The knowledge that a Matching Times approach can compute non-binary data, as opposed to a Jaccard Index, is not proprietary to the present specification. Presenting this information in a motivation statement is not “gleaning facts from the prior art.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622